Citation Nr: 0423759	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include post traumatic stress disorder (PTSD), has been 
received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD


G. Strommen, Counsel


INTRODUCTION

The appellant served on active duty from June 1975 to 
February 1980, receiving honorable discharges.  His period of 
service from February 1980 to April 1982 resulted in an other 
than honorable discharge.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision in which the RO declined 
to reopen the appellant's petition to reopen his claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, on the basis that new and material evidence had 
not been presented.  The appellant filed a notice of 
disagreement (NOD) in April 2002.  The RO issued a statement 
of the case (SOC) in December 2002, and the appellant filed a 
substantive appeal in January 2003.  In April 2003, the RO 
issued a supplemental SOC (SSOC) addressing additional 
evidence received; the RO continued the denial of the 
appellant's claim.

In April 2004, the appellant offered testimony during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

For the reasons expressed below, the appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.




REMAND

By way of history, the Board notes that, in a November 1983 
VA administrative decision, the character of the appellant's 
discharge for the period of service from May 1980 to April 
1982 was found to preclude the payment of certain VA benefits 
(to include compensation) based on this period of service.

The veteran filed an initial claim for service connection for 
psychiatric disability (then characterized as a nervous 
condition) in 1984.  In July 1984, the RO notified the 
veteran of the denial of service connection for, inter alia, 
a nervous condition.  The veteran did not appeal that denial.  
The current appeal emanates from the veteran's most recent, 
August 2000 attempt to reopen the previously denied claim for 
service connection for psychiatric disability.

During his April 2004 Board hearing, the appellant testified 
that, during his last period of active service, beginning in 
February 1980, and throughout his 1981 confinement in 
military prison in Leavenworth, Kansas, he suffered auditory 
and visual hallucinations.  He asserted that these 
hallucinations represented the onset of his current 
psychiatric disorder, diagnosed as chronic paranoid 
schizophrenia.  He also indicated that, prior to this period 
of service, his military record was exemplary, as evidenced 
by multiple commendations and an early promotion to Sergeant.  
He has submitted an April 2004 statement from his treating 
physician indicating that the onset of his symptoms could 
have been 20 years prior.  

In connection with the current appeal, the appellant also has 
contended that, due to his psychiatric symptoms during the 
period of service in question, he was insane, and not 
responsible for the bad conduct that resulted in his 
discharge under other than honorable conditions.  The Board 
notes, however, that in a January 1995 rating action, the RO 
denied the appellant's claim that he was incompetent at the 
time of his bad conduct.  In that decision, the RO 
specifically addressed whether there was any showing of 
insanity at that time.  Although the veteran was notified of 
the denial in February 1995, he did not appeal the decision; 
hence, that decision is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2003).  Nonetheless, in the 
current appeal, the appellant has consistently asserted that 
his psychiatric disorder had its onset between May 1980 and 
April 1982-during the period of service for which payment of 
VA benefits is barred.  Thus, the veteran has, through his 
own assertions, again raised a question as to the character 
of his discharge during his last period of service.  

Notwithstanding the veteran's assertions, in adjudicating the 
claim on appeal, the RO has not addressed the character of 
the veteran's discharge, or the prior determination on the 
question of insanity at the time of the offenses that led up 
to the veteran's discharge.  The Board emphasizes, however, 
that as the appellant's status as a veteran during the period 
of service in question is a threshold requirement for receipt 
of VA benefits for disability claimed to have had its onset 
during this period of service (see 38 U.S.C.A. § 101(2)), 
both the character of the veteran's discharge for the May 
1980 to April 1982 period of service, and the prior, final 
1995 determination on the question of sanity, must be 
addressed in adjudicating the current claim on appeal.  To 
ensure that the veteran's procedural rights are protected, 
insofar as him being given adequate notice of these matters, 
and the opportunity to present argument and evidence on these 
matters, a remand for the RO to address these threshold 
matters, in first instance, is the appropriate course of 
action, at this juncture.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Accordingly, the issue on appeal is hereby REMANDED, to the 
RO, via the AMC, for the following action:  

1.  The RO should review the claims file 
to ensure that any notification and/or 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) has been accomplished.  

2.  After accomplishing any necessary 
action, the RO should RO should again 
consider the veteran's petition to reopen 
the claim for service connection for 
psychiatric disability, to include PTSD.  
In doing so, the RO should first address 
the question of whether the character of 
the veteran's discharge for the period of 
service from May 1980 to April 1982, 
precludes the payment of certain VA 
benefits.  In discussing this matter, the 
RO must address the November 1983 
administrative determination as to the 
character of discharge, as well as the 
veteran's claim of insanity at the time 
of the offenses that led to his 
discharge, and the RO's January 1995 
determination on that matter.  In 
addressing these matters, the RO must 
consider all pertinent legal authority 
and evidence.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate supplemental SOC that 
includes citation to all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


